DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 2/22/21. Claims 1, 9 and 14 are the independent claims.
3. This application is a continuation of US Patent Application Number
16/387,455, filed on April 17, 2019, now US 10964507.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. Claims 1, 2, 5-7, 9-11 and 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Komm et al. (“Gaseous Dielectric High Voltage Insulation for Soace Applications” D. Komm and D. Hoppe, 2008 IEEE International Vacuum Electronics Conference, Pages: 378-379; hereafter Komm) in view of Klinkowstein et al. (US 20170251545; hereafter Klinkowstein).

Regarding claims 1, 5-7, and 9-11, Komm discloses a shielded x-ray source [Fig 1, par 1, page 378] comprising: 
a shielded x-ray tube [X-ray tube in Fig 1] including: an x-ray tube configured to emit x-rays [Fig 1]; 
an x-ray tube shield wrapping at least partially around the x-ray tube [common container is filled with electronegative gas, par 1, page 378]; the x-ray tube shield spaced apart from the x-ray tube by a gap [Fig 1]; and x-ray tube insulation separating the x-ray tube shield from the x-ray tube [Fig 1, page 378] a voltage multiplier [Fig 1];
a power supply shield wrapping at least partially around the voltage multiplier, the power supply shield being spaced apart from the voltage multiplier by a gap [Fig 1, page 376]; and power supply insulation separating the power supply shield from the voltage multiplier [Fig 1, page 378]; and



In the Komm invention, since the power supply insulation is a gas mixture, it has a composition different from the material of the power supply/x-ray tube shield.

Komm discloses using a gas mixture and fails to explicitly disclose the power supply insulation comprises inserting a power supply potting compound into the gap between the power supply shield and the voltage multiplier, the power supply potting compound being a liquid and being adjacent to both the power supply shield and the voltage multiplier.

Klinkowstein teaches inserting a power supply potting compound into the gap between the power supply shield and the voltage multiplier, the power supply potting compound being a liquid and being adjacent to both the power supply shield and the voltage multiplier [par 0017].

One of ordinary skill would recognize that using Klinkowstein’s teaching in Komm’s invention prevents high voltage breakdown from occurring between the tube electrodes and the adjacent housing.

One of ordinary skill would also recognize that it would be obvious once the apparatus and its limitations are disclosed, to deduce the method and its mode of manufacture.

a voltage multiplier [Fig 1];
a power supply shield wrapping at least partially around the voltage multiplier, the power supply shield being electrically insulative and being spaced apart from the voltage multiplier by a gap [Fig 1, par 1, page 376];

power supply insulation separating the power supply shield from the voltage multiplier [Fig 1];

Komm discloses using a gas mixture and fails to explicitly disclose the power supply insulation comprises a solid, electrically-insulative material the x-ray tube insulation comprises a solid, electrically-insulative material.
In the Komm invention, since the power supply insulation is a gas mixture, it has a composition different from the material of the power supply/x-ray tube shield.

Komm discloses using a gas mixture and fails to explicitly disclose the power supply insulation comprises inserting a power supply potting compound into the gap between the power supply shield and the voltage multiplier, the power supply potting compound being a liquid and being adjacent to both the power supply shield and the voltage multiplier.



One of ordinary skill would recognize that using Klinkowstein’s teaching in Komm’s invention prevents high voltage breakdown from occurring between the tube electrodes and the adjacent housing.

One of ordinary skill would also recognize that it would be obvious once the apparatus and its limitations are disclosed, to deduce the method and its mode of manufacture.


Regarding  claim 2, Komm in view of Klinkowstein disclose the method of claim 1, and Komm fails to disclose but Klinkowstein teaches wherein the material composition of the x-ray tube insulation and the material composition of the power supply insulation each include a polymer [par 0042].
One of ordinary skill would recognize that polymers because of their high temperature resistance and high temperature properties would be ideal for x-ray tube insulation.

8. Claims 3, 4, 15, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Komm in view of Klinkowstein and further in view of Hansen et al. (WO2013095760; hereafter Hansen).

insulation and the power supply insulation, the shapes and surfaces of the shield.
Hansen teaches ways to reduce arcing and improve electrical insulation where the
hardness of insulating surfaces are discussed [page 8, lines 15-35], the surfaces are
tapered [page 3, lines 4-20].

One of ordinary skill would recognize that using Hansen’s invention in Komm in view of
Klinkowstein provides a way to improve electrical insulation.

9. Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Komm
in view of Klinkowstein and further in view of Cernasov (US 20080048135).

Regarding claims 12 and 20 Komm in view of Klinkowstein disclose the shielded x-ray source but fail to disclose having the relative permittivities of the x-ray tube
shield is greater than a relative permittivity of the outer insulation.

Cernasov teaches the relative permittivity determines the obstruction the material
produces in the formation of the electric field [par 0083].

One of ordinary skill would recognize that having the relative permittivities of the x-ray
tube shield greater than a relative permittivity of the outer insulation would reduce the
x-rays emitted in undesirable directions.
s 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komm in view of Klinkowstein and further in view of Steck et al. (US 20190182943; hereafter Steck).
Regarding claims 8, 13 and 18, Komm in view of Klinkowstein fails to disclose the enclosure is electrically conductive.
Steck teaches a housing, a shell that is electrically conductive [par 0011].
One of ordinary skill would recognize that using Steck’s teachings and having the enclosure in Komm in view of Klinkowstein’s invention electrically conductive, minimizes or eliminates interference in the control circuitry caused by the voltage multiplier.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884